Citation Nr: 1511915	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge in September 2014; a transcript of that hearing has been associated with the claims file.  

Subsequent to the January 2010 rating decision which denied an increased rating for the Veteran's PTSD, an April 2013 rating decision increased the Veteran's disability rating for PTSD to 50 percent.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded, the issue remains on appeal.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

In a May 2014 statement, the Veteran requested assistance in exploring the possibility of entitlement to back pay that he never received.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ), and, therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

In this regard, the Board notes that the most recent VA examination for the Veteran's PTSD was in March 2013, over two years ago.  Since that time, the Veteran testified at the September 2014 hearing that his symptoms had worsened since that examination.  As such, the Veteran should be scheduled for a new VA examination with respect to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

With respect to the Veteran's claim for TDIU, the Board notes that the March 2013 VA examination found that the Veteran was able to maintain substantial employment because he had no physical limitations related to service-connected disabilities.  However, the examiner did not consider how the Veteran's psychiatric limitations related to his service-connected PTSD would affect his ability to maintain employment.  Thus, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the remanded claim for an increased rating for PTSD, as the VA examiner's findings related to his PTSD impact the decision on his ability to maintain employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Finally, the Board notes that the Veteran has noted that he received treatment from Awareness Counseling and Centralia.  He further noted continued treatment from Ms. D.T.  These records have not been associated with the claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Ask the Veteran to identify any outstanding treatment records associated with his PTSD and obtain the necessary authorization to obtain such records, specifically records from Centralia, Awareness Counseling, and Ms. D.T.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his PTSD.  The examiner should identify and completely describe all current symptomatology, and all indicated tests should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

